COLE, Circuit Judge,
dissenting.
Because the majority opinion erroneously concludes that Bird’s ineffective assistance of counsel claim is proeedurally barred, I respectfully dissent.
The majority today has held that Bird’s state post-conviction petition was not timely filed. At issue is Ohio’s limitations period for filing a petition for post-conviction relief. O.R.C. § 2953.21(A)(2) states that:
A [post-conviction] petition ... shall be filed no later than one hundred eighty days after the date on which the trial transcript is filed in the court of appeals in the direct appeal of the judgment of conviction or adjudication.... If no appeal is taken, the petition shall be filed no later than one hundred eighty days after the expiration of the time for filing the appeal.
Prisoners — such as Bird — who were sentenced prior to September 21, 1995, were also subject to Am.Sub.S.B.4, Section 3, which states:
A person who seeks post-conviction relief ... with respect to a case in which sentence was imposed prior to the effective date of this act ... shall file a petition within the time required in [O.R.C. 2953.21(A)(2)], as amended by this act, or within one year from the *481effective date of the act [September 21, 1995], whichever is later.
Thus O.R.C. § 2953.21(A)(2), when read in conceit with Am.Sub.S.B.4, Section 3, prescribed the following for Bird’s case: (1) If a direct appeal was filed, the post-conviction petition must have been filed within 180 days after the date on which the trial transcript is filed in the courts of appeals; (2) if no direct appeal was filed, the post-conviction petition must have been filed by September 21, 1996. Bird contends that, because he filed a delayed direct appeal with the permission of the state court, he falls into the first category, and that he properly filed his post-conviction petition within 180 days after the date on which the trial transcript was filed with the court of appeals. (The transcript was filed on August 19, 1996 and Bird filed his post-conviction petition on December 17, 1996). However, the state court ruled that the time for filing a petition for post-conviction relief does not begin to run from the time the trial transcript is filed in a case, such as Bird’s, where a delayed direct appeal has been taken, but that instead, in such cases, the deadline for filing a post-conviction petition is thirty days after the time for filing a timely direct appeal expires, or by September 21, 1996, whichever is later. As the majority does today, the state court relied on State v. Price, 1998 WL 680964, Franklin App. No. 98AP-80 (Sept. 29, 1998) (unreported), where an Ohio appeals court held, for the first time, that for prisoners who file a delayed direct appeal, the time for filing a post-conviction petition does not begin to run from the time the trial transcript is filed, but rather, upon expiration of the thirty-day period for filing a timely direct appeal as provided in Ohio App. R. 4(A). As such, the majority today concludes that Bird should have filed his post-conviction appeal by September 21, 1996 — and that therefore, his December 1996 petition was untimely.
I disagree with the majority’s conclusion that Price’s interpretation of O.R.C. § 2952.21(A)(2) and Am.Sub.S.B.4 was a firmly established procedural rule at the time of Bird’s conviction and post-conviction proceedings. A state procedural bar can operate as an “independent and adequate” state ground for barring federal habeas review only if that rule is “firmly established and regularly followed.” Ford v. Georgia, 498 U.S. 411, 423, 111 S.Ct. 850, 112 L.Ed.2d 935 (1991); Rogers v. Howes, 144 F.3d 990, 992 (6th Cir.1998). In Ford, the United States Supreme Court held that a Georgia Supreme Court ruling requiring Batson claims to be raised in the period between jurors’ selection and the administration of their oaths was not firmly established and regularly followed at the time of the petitioner’s trial and appeal and that, therefore, it was not an independent and adequate state procedure that could bar federal habeas review of the Batson claim. The Supreme Court emphasized that a litigant cannot be penalized for failing to adhere to a procedural rule that was neither in existence nor foreseeable at the time of the action in question. Ford, 498 U.S. at 423. (“Novelty in procedural requirements cannot be permitted to thwart [federal] review ... applied for by those who, in justified reliance upon prior decisions, seek vindication in state courts of their federal constitutional rights.”) (quoting NAACP v. Alabama, 357 U.S. 449, 457-58, 78 S.Ct. 1163, 2 L.Ed.2d 1488 (1958)). Similarly, this Circuit has found that only firmly established state procedural rules will bar federal habeas review, and this Court has refused to preclude habeas review where a petitioner was not reasonably apprised of the procedural rule ultimately used against him. See Warner v. United States, 975 F.2d 1207 (6th Cir. 1992).
Bird’s case fits squarely within the reasoning applied in Ford and Warner. That *482Bird failed to file his post-conviction petition by September 21, 1996, but instead filed it within 180 days of the filing of his trial transcript in the court of appeals, does not preclude federal review of his ineffective assistance of counsel claim. The majority’s conclusion otherwise strains principles of both logic and fairness. The earliest Ohio appellate case to declare that a delayed direct appeal was not a “direct appeal” within the meaning of O.R.C. § 2953.21(A)(2)—State v. Price— was decided on September 29, 1998, over four years after Bird’s conviction and two years after Bird should have filed his post-conviction petition pursuant to Price’s interpretation of the statute. Prior to 1998, however, there is no Ohio case stating that a prisoner who had filed a delayed direct appeal was subject to the “[i]f no appeal is taken” provision of O.R.C. § 2953.21(A)(2). Although the Price interpretation of the limitations period in O.R.C. § 2953.21(A)(2) may be established now, it was not firmly established at the time Bird should have filed his post-conviction petition in 1996. Moreover, Price’s interpretation was not reasonably foreseeable to Bird or any other reasonable individual relying on the plain language of the statute. First, the statute makes no distinction between timely and delayed direct appeals. Second, in every other context under Ohio law, a delayed direct appeal is considered a direct appeal. See Ohio R.App. P.5(E) (“If ... leave to appeal is granted, the further proceedings shall be the same as for appeals as of right in criminal cases.... ”); Ohio v. Gover, 71 Ohio St.3d 577, 645 N.E.2d 1246, 1249 (Ohio 1995) (explicitly recognizing that a delayed appeal is a direct appeal); Ohio v. Ishmail, 67 Ohio St.2d 16, 423 N.E.2d 1068 (Ohio 1981) (“No direct appeal was taken, either as a matter of right or as a delayed appeal.”).
In sum, there is no way that Bird, in 1996, could have been deemed to have been apprised of the interpretation of the limitations period that would issue in Price in 1998. In 1996, Bird reasonably concluded that he was subject to O.R.C. § 2953.21(A)(2)’s limitations period relating to defendants who had filed direct appeals and that, therefore, he had up to 180 days after the filing of his trial transcript to file his petition for post-conviction relief. Because the state procedural rule first set forth in Price was not “firmly established and regularly followed” at the time of Bird’s petition for post-conviction relief, the rule cannot serve as an independent and adequate state ground barring federal review of Bird’s ineffective assistance of counsel claim. Therefore, I dissent, and I would reverse the judgment of the district court with respect to Bird’s ineffective assistance claim and remand to the district court for consideration of Bird’s claim.